Citation Nr: 1731482	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  09-13 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for sarcoidosis.  Subsequently, service connection was also denied for bronchitis. 

This appeal was previously remanded by the Board in April 2015 and January 2016 so that the Veteran could be afforded a hearing.  In May 2017, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his hearing, the Veteran testified that he receives current treatment for sarcoidosis and/or respiratory symptoms at VA medical facilities.  Private medical records show that he reported being treated for respiratory symptoms with inhalers at VA medical providers; however, VA medical records dated up to 2014 indicate sarcoidosis by history, or in an inactive state.  VA medical records up to the present have not been obtained and appear to have bearing on his claim.  

Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

There is a Compensation and Pension examination report of record.  The findings of this report do not adequately address whether the Veteran currently has any residuals of sarcoidosis, and it does not address the Veteran's assertions that the diagnosis of bronchitis during service was actually an incorrect diagnosis and the symptoms experienced at that time were those of sarcoidosis.  As such, another examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he had been treated for his claimed sarcoidosis from 2005 to the present.  Subsequently, and after securing the proper authorizations where necessary, the AOJ should make arrangements in order to obtain all the records of treatment from all the sources listed by the veteran which are not already on file.  All information obtained should be made part of the file.  The AOJ should also obtain all the records of any treatment at VA facilities from 2014 to the present which are not already on file.  

2.  The Veteran should be afforded an examination for sarcoidosis.  The report of examination should include a detailed account of all manifestations of respiratory disorders and sarcoidosis found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder must be made available and reviewed by the examiner in conjunction with the examination.

The examiner should indicate if the Veteran has active sarcoidosis, or whether he has any identifiable residuals of sarcoidosis.  

After reviewing the record, with consideration of the Veteran's treatment for bronchitis during service as noted in the service treatment records, indicate whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disorder and/or sarcoidosis is related to service, to include as a result of exposure to herbicide agents, chemicals, dust, and/or bacteria in the Republic of Vietnam.  The examiner is further asked to comment on whether sarcoidosis manifest during service or the first year after separation from service.  If so, the manifestations of the disease should be set forth.    

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

3.  Thereafter, readjudicate the issue of service connection for sarcoidosis remaining on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

